           Case 2:18-cv-00658-GMN-PAL Document 19 Filed 11/16/18 Page 1 of 1



 1   DAYLE ELIESON
     United States Attorney
 2   District of Nevada

 3   BLAINE T. WELSH
     Assistant United States Attorney
 4   Nevada Bar No. 4790
     50 I Las Vegas Boulevard South, Suite 1100
 5   Las Vegas, Nevada 89101
     Telephone: 702-388-6336
 6   Email: blaine.welsh@usdoj.gov

 7   Attorneys for the United States.

 8

 9                                 UNITED STATES DISTRICT COURT

10                                        DISTRICT OF NEVADA

11   ROBERT ANSARA, Special Administrator            )
     of the Estate of Travis Curro,                  ) Case No. 2: l 8-cv-00658-GMN-PAL
12                                                   )
                      Plaintiff,                     )
13                                                   )
              V.                                     )     STIPULATION AND ORDER OF
14                                                   )     DISMISSAL WITH PREJUDICE
     UNITED STATES OF AMERICA, ex rel                )
15   UNITED STATES POSTAL SERVICE,                   )
                                                     )
16                    Defendant.                     )

17           IT IS HEREBY STIPULATED AND AGREED, by and between the parties hereto, that

18   the above-entitled case shall be dismissed with prejudice, and each party will bear its own costs

19   and attorney' s fees.

20           1spectfully submitted this 16th         day of November 2018.

21                  .,,......_•.uS LAW FIRM              DAYLE ELIESON
                                                         United States Attorney
22
                                                          /s/ Blaine T. Welsh
23                                                       BLAINE T. WELSH
                                                         Assistant United States Attorney
24
                                                         Attorneys/or the United States.
25    Attorneys for Plaintiffs.

26   IT IS SO ORDERED.                            IT IS SO ORDERED:

27   DATED this _____
                 16 day of November, 2018.
                                              _______________________________
                                         UNITED STATES DISTRICT JUDGE
28                                            Gloria M. Navarro, Chief Judge
                                              UNITED
                                         DATED: ___    STATES
                                                         _ _ _DISTRICT
                                                                  ____      COURT
                                                                             _
